Dissenting Opinion by
Judge Crumlish, Jr.:
I must respectfully dissent. Although I am in full accord with the majority’s conclusion that the term “bona fide residence,” as used in §20-101 of The Philadelphia Code, must be interpreted to require a “legal residence” or “domicile” within Philadelphia, and as construed that this requirement does not infringe upon Appellant’s constitutional right to travel or equal protection, I cannot agree that there is substantial evidence to support the findings that Appellant is no longer a bona fide resident of the city.
“Bona fide residence” has been construed to mean a residence with domiciliary intent, i.e., a residence which an individual considers his home and where he intends to remain. Alburger v. Alburger, 138 Pa. Superior Ct. 339, 10 A.2d 888 (1939). While an individual may have many residences, he can have but one domicile. Goetz v. Borough of Zelienople, 14 Pa. Commonwealth Ct. 639, 324 A.2d 808 (1974). It is equally well settled that once a domicile in one locality is established, the party alleging a change in domicile has the burden of proving 1) a residence in a new locality, and 2) an intention to remain there. See Dorrence’s Estate, 309 Pa. 151, 163 A. 303 (1932); Alburger v. Alburger, supra. In the instant case, it is undisputed that prior to November of 1971 Appellant’s domicile or “bona fide residence” was 5553 Greenway Avenue, Philadelphia. At this time, after repeated incidents of vandalism to the property and physical abuse inflicted upon their children by gangs in *389the area, Appellant’s wife and nine of their children moved to a summer home which they had owned for a number of years in Villas, New Jersey. Appellant’s description of this separation as well as his intention to remain in the city are unrebutted on this record:
“Because of all these incidents, my wife said she was leaving. At that time I pleaded with her to stay. We had a house in the Villas. It was a summer house. I pleaded with her to stay. I have to work in the city. I have to live in the city. My wife said she was more interested in her children’s life than in my job. . . .”
Appellant continued to live with his oldest son at the Greenway address until September of 1972, at which time he was forced to sell the house because of continued vandalism while he was at work. He thereafter moved to his mother’s home at 6927 Chester Avenue, Philadelphia. The record is equally undisputed that Appellant lived at this address on his duty days; had his own room there; paid rent in kind by purchasing the household groceries and performing maintenance upkeep; was registered to vote at this address; received mail and his telephone was listed at this address; his auto was registered there as was his driver’s license; he maintained his checking and savings account at a local branch; and attended church within five blocks of 6927 Chester Avenue. The only witness produced by the city- could not definitely put Appellant at the Villas address at any time during the investigation of his residency. Yet, after his dismissal and with only a half-hour’s notice, Appellant was found at 6927 Chester Avenue when fire officials came to retrieve his departmental firefighting gear.
The majority notes that the legal conclusion of where one is domiciled largely depends upon the facts of each individual case, and here the determinative facts are that Appellant’s family lives in New Jersey; his children attend school there; he is not estranged from his wife; *390he continued to be the sole support of his family; and the Commission found that he “spends as much time, on the average, in New Jersey as he does at his parents’ home on Chester Avenue.” Although the place of his family’s abode is a strong indicia of an individual’s domicile, Stabile Registration Case, 348 Pa. 587, 36 A.2d 451 (1944), it is certainly not conclusive when the individual lives apart from his family with an intent to retain a domicile elsewhere and this intent is substantiated by the individual’s dominant conduct. Thus, the controlling factor in the instant case must be the amount of time spent by Appellant between the two residences. As previously indicated, the Commission found that Appellant spent on the average as much time in New Jersey as he did at his mother’s home in Philadelphia. The only competent evidence on his record, however, is that Appellant spent no more than two days per week with his family in Villas on his days off, and often quite less. The Commission, nevertheless, reasoned that since Appellant spent two nights a week on duty at the fire station, he spent no more than three nights per week at his Philadelphia residence. This adroit analysis, however, overlooks the undisputed evidence that on his night duty days Appellant spent his free hours at his mother’s home. Thus, I can only conclude that the Commission’s finding on this point is unsupported by substantive evidence.
After carefully reading and re-reading this record, I cannot say that the city met its burden of proving a change of domicile by Appellant, as distinguished from his wife and family. To the contrary, the evidence reveals a man faced with the difficult decision of either quitting a job he had held and faithfully performed for some sixteen years, or living apart from his family in order to retain that job. It seems clear to me that Appellant was aware of the city’s residency requirement, and, consonant with this knowledge, that he intended to retain his domicile in Philadelphia and did everything *391he could to effecutate this intent. The fact that his family-lives in New Jersey and he stays with them on his days off does not, in my opinion, prove a change in domicile. We are not dealing here with a “paper” residence retained for voter registration or taxation purposes. Rather, the record here reveals objective conduct, going well beyond a mere declaration of domicile, which establishes that Appellant lives in Philadelphia and intends to remain there.
I would reverse the order of the court below and reinstate Appellant to his prior position.
Judge Mencer joins in this Dissent.